          Case 1:21-mj-04101-DHH Document 19 Filed 03/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No.
21-4101-DHH

                                 UNITED STATES OF AMERICA


                                                 v.


                             OSARETIN GODSPOWER OMORUYI

                      MEMORANDUM AND ORDER OF DETENTION

                                         March 25, 2021

Hennessy, M.J.

       Defendant Osaretin Godspower Omoruyi is charged in a criminal complaint with one

count of Bank and Wire Fraud Conspiracy, in violation of 18 U.S.C. § 1349. An initial

appearance was held by video conference on Thursday, March 25, 2021, the date of Defendant’s

arrest. At the initial appearance, the court assigned counsel to represent Defendant, and the

United States moved for detention pursuant to the Bail Reform Act. With the assent of

Defendant, the Court continued to April 22, 2021 the preliminary hearing. In addition,

Defendant, through counsel, assented to a voluntary order of detention without prejudice to seek

release on conditions at a later date.

       Accordingly, it is ORDERED that Defendant be DETAINED pending trial, and it is

further ORDERED --

       (1)     That Defendant shall be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal;



                                                 1
         Case 1:21-mj-04101-DHH Document 19 Filed 03/25/21 Page 2 of 2




       (2)     That Defendant shall be afforded a reasonable opportunity for private consultation

with counsel; and

       (3)     That on order of a court of the United States or on request by an attorney for the

government, the person in charge of the corrections facility in which Defendant is detained and

confined deliver Defendant to an authorized Deputy United States Marshal for the purpose of

any appearance in connection with a court proceeding.

       This order is without prejudice to Defendant filing a motion at any time seeking a hearing

to consider the issue of pre-trial release whether or not there have been changed circumstances.


                                                              / s / David H. Hennessy
                                                             David H. Hennessy
                                                             United States Magistrate Judge




                                                2
